Citation Nr: 9904825	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 057	)	DATE
	)
	)                                 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the VA RO 
which denied service connection for PTSD.  


FINDING OF FACT

During service the veteran did not engage in combat, and 
there is no credible supporting evidence that a claimed 
service stressor, which might lead to PTSD, actually 
occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
March 1972 to March 1975.  Service personnel records indicate 
her military specialty was in procurement supply; she had no 
overseas service; and she did not engage in combat.  Service 
medical records show no psychiatric disorder.  Service 
records do not refer to the alleged stressor which the 
appellant now claims occured during active duty.

The first post-service medical records concerning a 
psychiatric disorder are dated in 1988.  The veteran was 
admitted to Hartford Hospital in August-September 1988 for 
psychiatric treatment, and it was noted that earlier in the 
year she received outpatient treatment.  Pertinent history 
included incomplete recovery from post-partum depression 3 
years ago, and various marital problems (including the 
veteran striking her husband and the veteran becoming 
nonfunctional to the extent that most of the caretaking 
duties for their children were performed by the husband).  
Psychological testing during the admission was said to be 
consistent with a diagnosis of a mixed personality disorder 
and dysthymia.  The diagnosis at hospital discharge was a 
major depressive episode.  During a subsequent admission to 
the hospital, in September-October 1988, the veteran again 
described marital and other family problems, and the 
diagnoses were a major depressive episode and a passive-
aggressive personality disorder.

The veteran was admitted to the Institute of Living, a 
psychiatric facility, from December 1988 to January 1989, 
following threats of suicide.  She reported a number of 
family problems concerning her children, husband, and other 
relatives, and she said she felt that her depression may have 
started in childhood.  She said she was an adult child of an 
alcoholic and that her alcoholic brother had been abusive to 
her.  The hospital discharge diagnoses were major depression 
and borderline personality traits.  

In September 1991, the veteran was admitted to the day 
treatment program at Institute of Living, and it was noted 
that earlier that year she had been hospitalized after taking 
an overdose of Xanax in a suicide attempt.  The discharge 
summary from December 1992 notes that a divorce was pending 
and the stressor was separation from her abusive alcoholic 
husband.  She also reported a history of sexual abuse.  She 
was diagnosed with major depression, single episode, and 
dependent personality disorder.  

An April 1993 record shows the veteran was treated at the 
emergency room of Hartford Hospital for a stab wound of the 
thigh, reportedly from an altercation; a history of 
depression was also noted.

VA outpatient records from 1992 to 1994 show treatment for 
psychiatric symptoms, primarily diagnosed as major 
depression.  Many of the records describe the veteran's 
family problems.   In September 1993, the veteran reported 
being afraid to sleep because of nightmares of sexual abuse 
by her former husband.   In July 1994, she said that she was 
raped while in service and continued to have flashbacks about 
the incident.  

From September 1994 to January 1995, the veteran received 
mental health treatment at Charter Oak Terrace-Rice Heights 
Health Center, under the care of Adelia Moore, who apparently 
was then a social worker.  An intake evaluation from that 
time has been submitted, as well as a May 1997 report from 
now-Dr. Moore (psychology resident) which describes the prior 
treatment.  According to these documents, the veteran 
reported symtoms consistent with PTSD, including poor sleep 
and flashbacks to incidents of domestic violence.  She 
reported a history of anorexia and bulimia and multiple 
family stressors, including domestic violence.  She also 
described a history of physical abuse by her mother and 
sexual abuse by a stranger.  Her problems were said to 
include stress from the continued presence of her ex-husband 
in the neighborhood and children's life; ongoing legal 
struggle with ex-husband; poor self-image and low confidence; 
need for assertiveness, energy, and organization to maintain 
daily life; and continued PTSD symptoms.  Diagnoses were 
bulimia nervosa disorder, PTSD, rule out recurrent depressive 
disorder, and rule out borderline personality disorder.  
Psychosocial stressors were reported to be past domestic 
violence and ex-husband still living nearby and threatening. 

In November 1994, the veteran filed a claim for service 
connection for PTSD.

On VA examination in January 1995, the veteran reported that 
she was drugged and raped by a fellow Marine during service 
in early 1972.  She indicated that she did not report the 
incident because she felt she would not be believed.  The 
veteran said she began to feel depressed in about 1985, and 
she began having flashbacks of the rape in 1988.  She 
reported that her mother was an alcoholic who physically 
abused her.  She also gave a history of physical and 
emotional abuse by her husband when they were married (they 
were married from 1979 until divorce in 1992).  She stated 
that she felt overwhelmed most of the time, and had 
nightmares about being raped and sees a man standing over 
her.  She also reported having bulimia currently.  The 
examiner diagnosed anxiety and depression; PTSD, moderately 
severe with flashbacks, nightmares, and limited affect; and 
history of agoraphobia and bulimia.  

In February and October 1995, the RO sent letters to the 
veteran, asking for details of the claimed service stressor.  
She did not immedicately respond.  

VA outpatient records from 1995 to 1996 show ongoing 
psychiatric treatment, and the ususal diagnosis was major 
depression.

In a January 1997 written statement, the veteran said the 
claimed service stressor, a rape, occurred in June or July 
1972.  She said that she had then been dating a fellow 
serviceman; they went to a motel room to be alone and talk, 
and she was a virgin at the time; the serviceman drugged and 
raped her, and told her not to tell anyone about what 
happened; she never reported the incident to official 
sources, and did not seek medical treatment; and she told 
some service friends about the incident.

During a May 1997 RO hearing, the veteran gave a similar 
account of the claimed service rape.  She testified that she 
continued to have flashbacks from the rape, trouble sleeping, 
and bulimia.  She said that she had stomach problems 
following the incident but the trauma did not otherwise 
affect her job performance.  She stated that she began 
psychiatric treatment in 1988, and first reported the rape 
incident in 1991 during a hospital stay.  She testified that 
another female service member told her that the same man also 
raped her.  The veteran related that she had not been able to 
find the woman in order to get her statement on the incident.  
She also testified that she was unable to locate a letter 
that she wrote to her mother about the rape and a letter from 
the rapist apologizing for the incident.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible.  All relevant 
facts have been properly developed to the extent possible 
and, therefore, the VA's duty to assist the veteran has been 
satisfied. 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Service medical records do not show any psychiatric disorder 
during the veteran's 1972-1975 active duty.  There is no 
indication of post-service psychiatric treatment until 1988, 
many years after service, and since then there have been 
various diagnoses, primarily major depression and a 
personality disorder.  PTSD was first diagnosed in 1994 at a 
private facility; the diagnosis was apparently linked to 
domestic violence, not an incident of service.  The diagnosis 
of PTSD at a 1995 VA examination was associated with the 
self-reported history of the veteran being raped in service.  

In any event, regardless of medical evidence of diagnosis and 
linkage, service connection for PTSD also requires that there 
be credible evidence showing that the claimed in-service 
stressors actually occurred.  The veteran did not engage in 
combat, and thus alleged stressors must be proven by official 
service records or other credible supporting evidence; her 
own statements and testimony will not suffice.  While the 
question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran admits that she did not report the alleged rape 
incident to official sources in service nor did she seek 
treatment at the time, and thus there are no official service 
records to support her allegations.  In addition, the claims 
folder contains no other independent evidence, such as 
statements from fellow soldiers who may have knowledge of the 
incident, which might verify the incident actually occurred.  
The veteran has indicated that any such independent evidence 
is unavailable.  

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


